Citation Nr: 0806276	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  03-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for cervical 
spine strain, from February 18, 1997 to September 12, 1997.

2.  Entitlement to a rating in excess of 10 percent for 
cervical spine strain, from September 13, 1997 to June 8, 
2002.

3.  Entitlement to a rating in excess of 20 percent for 
cervical spine strain with cervical herniated disc pulposus 
(HNP) and spinal stenosis, from June 9, 2002 to September 22, 
2002.

4.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease (DDD) of the cervical spine with 
radiculopathy, from September 23, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1989 to 
December 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1997 rating decision in which the RO in Winston-
Salem, North Carolina, inter alia, granted service connection 
and assigned a noncompensable rating for cervical spine 
strain, effective February 18, 1997.  In June 1998, the 
veteran filed a document that was accepted as a notice of 
disagreement (NOD) to the initial rating for his cervical 
spine disability.  

In July 1998, the veteran testified during a hearing before a 
Decision Review Officer at the RO; a transcript of that 
hearing is of record.  A statement of the case (SOC) was 
issued in July 1998, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in September 1998.

In July 1999, the Board remanded this issue to the RO for 
further development.  In an August 2000 supplemental SOC 
(SSOC), the RO increased the rating for cervical spine strain 
to 10 percent, effective September 13, 1997, and returned 
this matter to the Board.   In December 2001, the Board 
remanded this issue to the RO for further development.  After 
completing the requested action, the RO continued the denial 
of the claim, as reflected in a May 2002 SSOC.

Subsequently, the claims file was transferred to the RO in 
Roanoke, Virginia, which in a December 2002 SSOC and rating 
decision granted a higher rating of 20 percent for cervical 
spine strain with cervical herniated nucleus pulposus (HNP) 
and spinal stenosis, effective June 9, 2002.  

In May 2003, the Board issued a decision denying a higher 
rating for the cervical spine disability.  However, that 
decision was vacated and the issue was remanded to the RO for 
additional action in December 2003.  In an October 2004 SSOC 
and rating decision, the RO assigned an initial 20 percent 
rating for the neurological manifestations of the veteran's 
cervical spine disability, effective September 23, 2002, 
thereby granting a total 40 percent rating for the 
recharacterized DDD of the cervical spine with radiculopathy.

In October 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record. 

In November 2006, the Board remanded the matters on appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. for further development.  In December 2006, the veteran 
withdrew from appeal his claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  In August 2007, the AMC continued the 
denial of higher ratings.

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
cervical spine strain, the Board has characterized the 
initial rating issue in accordance with Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Moreover, while the RO has 
assigned higher ratings for this service-connected disability 
during the pendancy of the appeal, as higher ratings for the 
cervical spine are available at all stages pertinent to the 
appeal, and the appellant is presumed to be seeking the 
maximum available benefit, the Board has characterized the 
claim on appeal as encompassing the matters set forth on the 
preceding page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter herein decided has been accomplished.

2.  From the February 18, 1997, effective date of the grant 
of service connection to September 12, 1997, the veteran's 
cervical spine strain was manifested by a normal cervical 
spine with no measurable limitation of motion of the cervical 
spine.

3.  Medical evidence from September 13, 1997 to June 8, 2002, 
shows slight limitation of motion of the cervical spine.

4.  Medical evidence from June 9, 2002, to September 22, 
2002, shows moderate limitation of motion of the cervical 
spine; but does not show severe strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility of forced motion; and does not 
show recurring attacks of severe intervertebral disc syndrome 
(IVDS) with intermittent relief. 

5.  Medical evidence from September 23, 2002, to September 
25, 2003 does not document that the appellant had any 
qualifying incapacitating episodes due to IVDS during the 
previous twelve-month period; or that he had severe 
limitation of motion of the cervical spine; or that he showed 
severe strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility of forced motion; and medical evidence 
showed no more than mild incomplete paralysis of fingers on 
the left hand.

6.  Medical evidence from September 26, 2003 to February 28, 
2007 does not show  any ankylosis of the spine, and no more 
than mild incomplete paralysis of fingers on the left hand.

7.  Medical evidence since March 1, 2007 shows forward 
flexion of the cervical spine from 0 to 15 degrees, but no 
ankylosis of the spine, and no more than mild incomplete 
paralysis of fingers on the left hand.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
cervical spine strain, from February 18, 1997 to September 
12, 1997, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Code (DC) 5290 
(as in effect prior to September 23, 2002).

2.  The criteria for a rating in excess of 10 percent for 
cervical spine strain, from September 13, 1997 to June 8, 
2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.49, 4.71, 4.71a, DC 5290 (as in effect prior to 
September 23, 2002).

3.  The criteria for a rating in excess of 20 percent for 
cervical spine strain with cervical HNP and spinal stenosis, 
from June 9, 2002, to September 22, 2002, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 
4.71, 4.71a, DCs 5290, 5293, 5295 (as in effect prior to 
September 23, 2002).

4.  The criteria for a rating in excess of 40 percent for DDD 
of the cervical spine with radiculopathy, from September 23, 
2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.49, 4.71, 4.71a, DC 5290, 5293, 5295 (as in 
effect from September 23, 2002); General Rating Formula for 
renumbered DCs 5235-5243 and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(as in effect from September 26, 2003); 4.124a, DC 8612 
(2007).

5.  The criteria for rating in excess of 40 percent for DDD 
of the cervical spine with radiculopathy, from March 1, 2007, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.49, 4.71, 4.71a, DC 5243, General Rating Formula for 
renumbered DCs 5235-5243 and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(as in effect from September 26, 2003); 4.124a, DC 8612 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id;  Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the July 1997 rating action on appeal.  In this case, 
such makes sense, inasmuch as the July 1997 rating decision 
on appeal was issued prior to the enactment of the VCAA in 
November 2000.  In an April 2004 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for higher 
ratings for the veteran's service-connected cervical spine 
disability, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  The July 1978 SOC and SSOCs dated in 
August 2000, December 2002, and October 2004 provided notice 
of the relevant criteria for higher ratings for cervical 
spine disability.  Further, a November 2006 letter informed 
the appellant how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  

After issuance of each notice described above, and 
opportunity for the appellant to respond, the August 2007 
SSOC reflects readjudication of the matter(s) of higher 
rating(s).  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical records 
and outpatient treatment records from VA Medical Centers 
(VAMCs) in Mountain Home, Virginia, Salem, Virginia, 
Columbia, South Carolina, Salisbury, North Carolina, and 
Winston-Salem, North Carolina; and reports of VA examination.  
Also of record and considered in connection with these claims 
are the transcripts of the veteran's July 1998 RO hearing and 
October 2005 Board hearing, as well as various written 
statements provided by the veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

Historically, by rating action of July 1997, the RO granted 
service connection for cervical spine strain, and assigned a 
noncompensable rating under the provisions of former 
38 C.F.R. § 4.71a, DC 5290 (pursuant to which limitation of 
motion of the cervical spine is evaluated), effective 
February 18, 1997.  In August 2000, the RO assigned a 10 
percent rating, effective September 13, 1997.  In December 
2002, the RO assigned a 20 percent rating, by analogy, for 
cervical spine strain with cervical herniated nucleus 
pulposus (HNP) and spinal stenosis under DC 5290, as well as 
DC 5295 (pursuant to which lumbosacral strain is evaluated), 
effective June 9, 2002.  In October 2004, the RO granted a 
separate neurological rating under the provisions of 
38 C.F.R. § 4.124a (pursuant to which paralysis of the lower 
radicular group is evaluated), with combined orthopedic and 
neurological manifestations totaling a 40 percent rating for 
the veteran's DDD of cervical spine with radiculopathy under 
the 38 C.F.R. § 4.71a, Note (1) (as in effect September 23, 
2002) (pursuant to which IVDS is evaluated), effective 
September 23, 2002.




A.  From February 18, 1997 to September 12, 1997

Pursuant to former DC 5290, a 10 percent rating was 
assignable for slight limitation of motion, a 20 percent 
rating was assignable for moderate limitation of motion, and 
a 30 percent rating was assignable for severe limitation of 
motion.  

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.

Considering the pertinent evidence in light of the criteria 
of former DC 5290, the Board finds that the findings from 
February 18, 1997 to September 12, 1997, provide no basis for 
a compensable rating under former DC 5290.  

Limitation of motion findings as they pertain to the 
veteran's cervical spine for this time period are found in a 
VA examination dated in April 1997.  The VA examination 
documented that the neck was completely normal.  The veteran 
had full range of motion and he could touch his shoulders 
bilaterally with lateral and rotary chin movement.  An X-ray 
of the cervical spine revealed that vertebral body height and 
disc space was normal.  There was no evidence of soft tissue 
swelling.  Alignment in both AP and lateral views was normal.  
The impression was a normal cervical spine.  

The veteran also submitted private medical evidence 
reflecting treatment in 1996, which included a notation that 
his cervical spine was within normal limits.  A February 1997 
report from a private chiropractor showed physical exam 
findings of simple curvature of the cervical spine with 
lateral tilting of the head to the right and reversal of the 
cervical spine at the C-6 level.  Disc spaces were reported 
as well maintained.

For the period from February 18, 1997 to September 12, 1997, 
the Board finds that the medical evidence of record does not 
show symptoms that warrant a compensable rating.  The VA 
examination and private medical records show a normal 
cervical spine and range of motion.  Thus, there is no 
evidence that would support a finding of at least slight 
limitation of motion of the cervical spine so as to warrant a 
higher rating under DC 5290.  

The Board also finds that no higher rating is assignable 
pursuant to any other potentially applicable rating criteria 
in effect during the period in question.  The medical 
evidence does not demonstrate that the veteran has residuals 
of a fractured vertebrae, favorable or unfavorable ankylosis 
of the entire spine, or favorable or unfavorable ankylosis of 
the cervical spine.  Therefore, there is no basis for 
evaluation of the disability under former DCs 5285, 5286, or 
5287.

B.  From September 13, 1997 to June 8, 2002

Considering the pertinent evidence in light of the criteria 
of former DC 5290, the Board finds that the findings from 
September 13, 1997 to June 8, 2002, provide no basis for more 
than the 10 percent rating assigned under former DC 5290 for 
this period.

An increase in symptoms was noted at the time the veteran was 
privately hospitalized at the Columbia Clinch Valley Medical 
Center in September 1997 for several days.  At that time, the 
veteran had multiple complaints which included neck pain.  
The pain was not severe, but the veteran was unable to sleep 
well.  It was reported that he had been in a fairly good 
state of health up until the previous night when he developed 
upper back and lower neck pain.  Range of motion was not 
recorded, but it was documented that the head and neck had 
"slight" limitation of range of motion and there was 
tenderness in the left lower cervical spine.  There were no 
muscle spasms, but there appeared to be some muscle 
tightness.  There were no x-rays of the cervical spine 
reported.

During the July 1998 RO hearing, the veteran testified that 
he was hospitalized at clinic with lower back pain, but the 
pain in his neck was gradually getting worse to the point 
where he could hardly get out of bed for the three or four 
days of his hospitalization (transcript at p. 2).  

For the time period in question, range of motion findings for 
the veteran's cervical spine are found in the report of the 
June 2000 VA examination.  Range of motion of the cervical 
spine was recorded as: forward flexion to 30 degrees, 
extension to 25 degrees, lateral flexion was 30 degrees to 
the left and 20 degrees to the right, and rotation 
bilaterally was to 55 degrees.  There was discomfort at the 
extremes of motion.  This examination also revealed that the 
veteran's neck had a preserved normal curvature and there was 
tenseness but no tenderness on palpation over the strap 
muscles.  The veteran was able to lift both arms over his 
head and point to the ceiling comfortably.  Strength was 
unimpeded in the right and left hands and grip was unimpeded.  
All reflexes were normal and sensation was intact.  The 
doctor reported that x-rays did not show any degenerative or 
anatomical pathologic abnormality, and the diagnosis was mild 
cervical strain.  

For the period from September 13, 1997 to June 8, 2002, the 
Board finds that the medical evidence as noted above does not 
show symptoms that warrant a rating higher than 10 percent.  
In this regard, the veteran had range of motion measurements 
for the cervical spine which were not far from normal and 
could not be characterized as either moderate or severe.  
Moreover, the Clinch Valley Medical Center records from 
September 1997 showed a two-day hospitalization wherein neck 
pain, slight limitation of motion, muscle tightness and no 
muscle spasms were noted.  In summary, the veteran's 
limitations of motion are not found to be at least moderate, 
so as to warrant a higher rating.  See 38 C.F.R. § 4.71a, DC 
5290 (2002).

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect during the period in question.  The medical evidence 
does not demonstrate that the veteran has residuals of a 
fractured vertebrae, favorable or unfavorable ankylosis of 
the entire spine, or favorable or unfavorable ankylosis of 
the cervical spine.  Therefore, there is no basis for 
evaluation of the disability under former DCs 5285, 5286, or 
5287.



C.  From June 9, 2002 to September 22, 2002

Considering the pertinent evidence in light of the criteria, 
the Board finds that the medical evidence for the period from 
June 9, 2002 to September 22, 2002  provides no basis for 
more than the 20 percent rating assignedfor this period.  

At the outset, the Board notes that, in addition to 
evaluating the disability on the basis of limited motion 
under former DC 5290, alternatively, the RO considered 
whether the appellant would benefit from rating the 
disability under former DC 5295 (for lumbosacral strain) by 
analogy.  The criteria of former DC 5295 are as follows. A 
rating of 20 percent may be assigned for muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in a standing position.  A rating of 40 percent 
may be assigned for severe strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility of forced motion.

The veteran complained of back and chest pain at the time of 
a three-day hospitalization at the Clinch Valley Medical 
Center in June 2002.  Records of that hospitalization include 
the veteran's report of being in relatively good health up 
until two days prior to admission, when he started 
experiencing mild to moderate pain in his upper back.  
Examination of the back and spine revealed diffuse 
paravertebral tenderness, and interscapular tenderness with 
muscle tightness of the neck.  There was slight tenderness on 
palpation.  There was no neurological deficit.  A 
musculoskeletal disorder was diagnosed, probably due to 
muscle sprain of the neck with cervical and thoracolumbar 
sprain.

In June and July 2002, the veteran's private physician, Dr. 
R.A.M., wrote that the veteran had recently been hospitalized 
for chest, back and neck pain on account of severe 
musculoskeletal disorder from severe muscle sprain.  The 
physician's impression, in part, was neck and back pain due 
to musculoskeletal in etiology and muscle sprain.  

In August 2002, a magnetic resonance imaging (MRI) scan of 
the cervical spine taken at a VA facility revealed the first 
clinical evidence of degenerative disc desiccation at the C6-
C7 level and, to a lesser degree, at the C5-C6 level.  A 
reversal of the normal cervical lordosis was also identified 
as possibly due to muscle spasm.  The primary finding was a 
large disc protrusion at the C6-C7 level which was bearing on 
the spinal cord but the signal intensity within the spinal 
cord was still within normal limits and there was no evidence 
of stenosis at either of the C6-C7 intervertebral nerve root 
canals.  An x-ray showed some straightening of the cervical 
spine and that disc spaces were well preserved.

The only limitation of motion findings as they pertain to the 
veteran's cervical spine for this time period are found in a 
VA outpatient treatment record dated in August 2002, which 
recorded that the veteran's range of motion of the neck 
included extension which was "moderately limited," but 
flexion and rotation were within normal limits.

Another August 2002 VA medical record reported that the 
veteran complained of pain from neck to hips worst in upper 
and lower back.  He also complained of pain and numbness in 
the long, ring, and little fingers of both hands since carpal 
tunnel surgery.  

For the period from June 9, 2002 to September 22, 2002, the 
Board finds that the medical evidence as noted above does not 
show symptoms that warrant a rating higher than 20 percent.  
The RO granted the increase to 20 percent in this time period 
by analogy to DC 5295, which provided for lumbar strain (in 
the absence of a separate diagnostic code for chronic 
cervical strain), reasoning that the veteran's most recently 
demonstrated symptoms since hospitalization in June 2002 more 
nearly approximated the criteria for a 20 percent evaluation, 
including muscle spasm on extreme forward bending and loss of 
lateral spine motion.  The assigned 20 percent rating from 
June 2002 is also consistent with moderately limited cervical 
spine motion, under DC 5290.  

As noted above, records document that the veteran had an 
acute cervical spine strain during his hospitalization for 
multiple complaints in June 2002.  Moreover, the evidence as 
noted above does not support a finding of severe cervical 
spine limitation of motion under DC 5290.  Extension of the 
cervical spine was said to be moderately limited in an August 
2002 VA medical record while flexion and rotation were within 
normal limits, so his predominant limitation of motion is 
deemed to be moderate and not severe.  Nor does the evidence 
support a finding of severe strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility of forced motion to support a 
higher rating if rated, by analogy, under the former DC 5295 
for lumbosacral strain.  

The August 2002 MRI revealed some stenosis and disc bulging 
at C6-C7.  Under the criteria of former DC 5293 (as in effect 
prior to September 23, 2002) for IVDS, moderate IVDS with 
recurring attacks warrants a 20 percent rating; severe IVDS, 
with recurring attacks with intermittent relief warrants a 40 
percent rating; and pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, an absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief warrants a 60 percent 
rating.  As the medical evidence cited above demonstrates 
that the veteran's June 2002 hospitalization was his second 
for cervical muscle strain, the veteran also could have been 
granted his 20 percent rating for his cervical spine strain 
with cervical HNP and spinal stenosis for this time period 
under the provisions of former DC 5293.  However, the veteran 
is not shown to meet the criteria for a higher rating for the 
period from June 9, 2002 to September 22, 2002, because, 
while the August MRI scan indicates the presence of DDD, 
there is no indication of recurring attacks with intermittent 
relief.

The Board also finds that, during the time frame in question, 
no higher rating is assignable pursuant to other potentially 
applicable rating criteria then in effect.  The medical 
evidence does not demonstrate that the veteran had residuals 
of a fractured vertebrae, favorable or unfavorable ankylosis 
of the entire spine, or favorable or unfavorable ankylosis of 
the cervical spine.  Therefore, there is no basis for 
evaluation of the disability under former DCs 5285, 5286, or 
5287.

D.  Since September 23, 2002

By rating action in October 2004, the RO continued the 
veteran's 20 percent rating, pursuant to former DC 5290 (for 
limitation of motion of the cervical spine), and combined 
that orthopedic rating with a separate 20 percent 
neurological rating for radiculopathy, pursuant to DC 5293-
8612 (for IVDS and neuritis of the lower radicular group), 
for a effective 40 percent rating, effective September 23, 
2002.

The Board will discuss the veteran's entitlement to a higher 
rating since September 23, 2002 in light of changes to the 
rating criteria for evaluating IVDS and other disabilities of 
the spine.

As discussed in more detail below, the rating criteria for 
IVDS changed effective September 23, 2002, and, effective 
September 26, 2003, VA revised the criteria for rating all 
disabilities of the spine, including IVDS.  As there is no 
indication that the revised criteria are intended to have a 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the October 2004 SSOC.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria, as appropriate. 

1.  From September 23, 2002 to September 25, 2003

Effective September 23, 2002, IVDS under DC 5293 was to be 
evaluated by one of two alternative methods: on the basis of 
total duration of incapacitating episodes over the previous 
12 months, or, alternatively, by combining under 38 C.F.R. 
§ 4.25 separate ratings for its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
rating.  For purposes of evaluation under former DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated with the criteria for 
the most appropriate orthopedic diagnostic code and 
neurologic disabilities are rated separately with the 
criteria for the most appropriate neurologic diagnostic code.  
38 C.F.R. § 4.71a, DC 5293, Note (2) (2003).  The RO rated 
the orthopedic disability under the former DC 5290 (for 
limitation of motion of the cervical spine) and the 
neurological disabilities under DC 8612 (as most closely 
resembling neuritis of the lower radicular group).

Considering the pertinent evidence in light of the criteria 
then in effect, the Board finds that the evidence for the 
period from September 23, 2002 to September 25, 2003 provides 
no basis for more than the combined 40 percent rating 
assigned under DCs 5293-8612.

An October 2002 VA medical record reflects that the veteran 
complained of neck and back pain.  The examiner noted the 
August 2002 MRI scan that showed a reversal of normal 
lordosis possibly due to muscle spasm and significant spinal 
stenosis with compression upon the cervical spinal cord at 
the sixth/seventh cervical level due to disc protrusion.  

On VA orthopedic examination in December 2002, the veteran 
complained of neck pain, radiation to the small and ring 
fingers of both hands, and a stiff neck.  The examiner 
reported that the veteran had no additional limitation of 
motion or functional impairment during flare-ups.  
Examination of the cervical vertebrae revealed that they were 
not tender, and there was no swelling, deformity or crepitus.  
Forward flexion was to 35 degrees active and to 37 degrees 
passive; extension was to 30 degrees active and to 35 degrees 
passive; right lateral flexion was to 30 degrees active and 
to 35 degrees passive; left lateral flexion was to 26 degrees 
active and 30 degrees passive; right lateral rotation was to 
47 degrees active and 50 degrees passive; and left lateral 
rotation was to 55 degrees active and to 57 degrees passive.  
The VA examiner wrote that the veteran had excellent motion 
of the neck.  This physician also wrote that "[p]ain in the 
neck . . . started when we started the testing, it continued 
through the testing procedure and stopped when testing 
stopped."  X-rays of the cervical spine were normal.  The VA 
examiner diagnosed significant spinal stenosis with 
compression upon the cervical spinal cord at C6-C7 with HNP 
as the cause and DDD noted at C6-C7 and at C5-C6.  It also 
was noted that the HNP was large and protruded at C6-C7.

Private medical records dated in February and March 2003 
reflect that the veteran was seen for chronic neck and back 
pain.  The physician's assessment was chronic back pain with 
pain centered in the region of the neck with history of 
possible herniated intervertebral disc.

For the period from September 23, 2002 to September 25, 2003, 
the Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating higher than 20 
percent for the orthopedic manifestations of the veteran's 
cervical spine disability.  The evidence clearly shows that 
the veteran had IVDS, but there is no evidence of physician-
ordered bed rest and incapacitating episodes under former DC 
5293.  His orthopedic manifestations, therefore, need to be 
evaluated under the criteria for the most appropriate 
diagnostic code, which appears to be former DC 5290 (for 
limitation of motion of the cervical spine) or by analogy to 
DC 5295 (for lumbosacral strain, as noted above with respect 
to a prior stage).  The 20 percent rating assigned for this 
time period is consistent with a finding of no more than 
moderately limited cervical spine motion, pursuant to DC 
5290.  In the absence of a separate diagnostic code for 
chronic cervical strain, the 20 percent rating is also 
warranted if the disability were rated by analogy to former 
DC 5295, for muscle spasm on extreme forward bending and loss 
of lateral spine motion. 

The medical evidence during this time period simply does 
support a finding of severe limitation of cervical spine 
motion so as to warrant a higher rating under DC 5290.  In 
fact, the December 2002 VA examiner noted that the veteran 
had excellent motion of the neck, so his predominant 
limitation of motion is deemed to be moderate and not severe.  
Nor does the evidence support a finding of severe strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility of forced 
motion to support a higher rating, by analogy, under former 
DC 5295 for lumbosacral strain.  See 38 C.F.R. § 4.71a, DCs 
5290, 5295 (2002).

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria 
during the period in question.  The medical evidence does not 
demonstrate that the veteran has residuals of a fractured 
vertebrae, favorable or unfavorable ankylosis of the entire 
spine, or favorable or unfavorable ankylosis of the cervical 
spine.  Therefore, there is no basis for evaluation of the 
disability under former DCs 5285, 5286, or 5287.

Neurological disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function.  
38 C.F.R. §§ 4.120-4.124a (2007).  The RO evaluated the 
neurological impairment arising from the veteran's service-
connected cervical spine disability under DC 8612 (for 
neuritis of the lower radicular group).  Under DC 8612, mild 
incomplete paralysis of the minor hand warrants a 20 percent 
disability rating; moderate incomplete paralysis warrants a 
30 percent rating, severe incomplete paralysis warrants a 40 
percent disability rating, and complete paralysis of all 
intrinsic muscles of the hand, and some or all of the flexors 
of the wrist and fingers warrants a 60 percent disability 
rating.  38 C.F.R. § 4.124a, DC 8612 (2007).

Considering the pertinent evidence in light of the criteria 
of DC 8612, the Board finds that the findings from September 
23, 2002 to September 25, 2003 provide no basis for more than 
the currently assigned 20 percent rating under DC 8612.  

An October 2002 VA medical record reflects that the veteran 
complained of pain from neck to both shoulders to thoracic 
spine and down the arm.  

On VA examination in December 2002, the veteran complained of 
neck pain and said that he had no radiation except in the 
neck he had radiation to the small and ring finger of both 
hands.  The neck was stiff.  Examination of both upper 
extremities was normal with respect to strength, pulses, 
reflexes, hair growth, warmth, and both grips were good.  
Numbness was detected in both the small and ring fingers.  
The veteran reported he was right hand dominant. 

According to a VA outpatient medical record dated in December 
2002, the veteran received an epidural steroid injection at 
the C6-C7 level for cervical radiculitis.  

For the period from September 23, 2002 to September 25, 2003, 
the Board finds that the medical evidence as noted above does 
not show neurological symptoms that warrant a rating higher 
than 20 percent.  In this regard, although there was evidence 
of radiculopathy, the December 2002 VA examiner found that 
examination of both upper extremities was normal with respect 
to strength, pulses, reflexes, hair growth, warmth, and both 
grips were good.  As clarified on subsequent examination (see 
below), numbness only was detected in both the small and ring 
fingers of the left hand.  The Board points out that, when 
the neurological involvement is wholly sensory, the 
disability is usually characterized as mild.  See 38 C.F.R. 
§ 4.124a (2007).  Under these circumstances, for the period 
in question, no more than a 20 percent rating is assignable 
for the neurological manifestations of the veteran's cervical 
spine disability.  See 38 C.F.R. § 4.124a, DC 8612 (2007).  
The Board also finds that no higher rating is assignable 
pursuant to other rating criteria for disease of the 
peripheral nerves pursuant to 38 C.F.R. § 4.124a.

According, for the period from September 23, 2002 to 
September 25, 2003, combining the 20 percent rating for 
orthopedic disability with the 20 percent rating for 
neurological impairment, pursuant to 38 C.F.R. § 4.25, is 
warrants a rating of 40 percent for the veteran's DDD of the 
cervical spine with radiculopathy.



2.  From September 26, 2003 

Effective September 26, 2003, the criteria for rating all 
musculoskeletal spine disabilities, including cervical strain 
and degenerative arthritis, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  
Disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine, with rating 
criteria, pertinent to the cervical spine, as follows.  A 
rating of 20 percent is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A rating of 30 percent is assigned for 
forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A rating 
of 40 percent is awarded for unfavorable ankylosis of the 
entire cervical spine.  A rating of 100 percent is awarded 
for unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.

Effective September 26, 2003, the diagnostic code for IVDS 
also was renumbered as DC 5243.  However, the criteria for 
rating all spine disabilities are now set forth in the 
General Rating Formula for Diseases and Injuries of the Spine 
explained above.  The revised criteria provide that IVDS is 
rated under the "incapacitating episode" methodology 
discussed above in a preceding section, or alternatively, 
under the General Rating Formula.  38 C.F.R. § 4.71a (2007).

Considering the pertinent evidence in light of the criteria 
of revised DC 5243 (as in effect from September 26, 2003), 
the Board finds that the medical evidence for the period from 
September 26, 2003 provides no basis for more than the 
assigned 40 percent rating.

The orthopedic manifestations of the veteran's DDD of the 
cervical spine have been rated as 20 percent, pursuant to the 
former DC 5293 for IVDS.  Under the General Rating Formula, 
higher ratings are available for forward flexion of the 
cervical spine of 15 degrees or less, ankylosis of the entire 
cervical spine, or unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.  

The medical evidence from September 26, 2003 to February 28, 
2007 simply does not include evidence of, or of disability 
comparable to, forward flexion of the cervical spine of 15 
degrees or less, ankylosis of the entire cervical spine, or 
unfavorable ankylosis of the entire spine.  However, the 
veteran was found to have forward flexion of the cervical 
spine to 15 degrees or less by the March 2007 VA examiner; 
these are findings which, under the General Rating Formula, 
warrant a 30 percent rating for the orthopedic manifestations 
of his cervical spine disability.  Affording the veteran the 
benefit of the doubt, the Board thus finds that, from March 
1, 2007, the orthopedic manifestations of his DDD of the 
cervical spine warrant the next higher, 30 percent rating.  
As there is no evidence of greater limitation of motion since 
March 1, 2007, no higher rating is warranted.  

As regards the neurological manifestations of the veteran's 
cervical spine disability since September 26, 2003, the 
evidence shows the following: 

An April 2004 VA medical record noted the veteran had 
cervical radiculopathy and a bulging disc at the C5-C6 level.

A June 2004 VA medical record shows that the veteran was seen 
for complaints of right neck and shoulder pain radiation down 
right arm without weakness or loss of sensation, but physical 
exam found no neurological deficits.  Diagnostic assessment 
was neck pain.  

On VA examination in August 2004, the veteran complained of 
pain in the neck that often radiated down the left arm and 
caused intermittent numbness and tingling into the arm.  He 
reported numbness and weakness in his left leg and down both 
arms.  On examination, the examiner could reproduce the 
tingling and numbness into the little and index fingers of 
the left hand with deep pressure over the trapezius muscle on 
the left.  

A September 2004 MRI scan at a VA facility revealed right 
paramedian disc herniation at C6-7 level causing flattening 
and compression of the right half of the cord at that level.  

Private medical records dated in January 2005 show that the 
veteran was seen in the emergency room for neck pain after 
lifting a piece of wood.  He also had numbness in the arms 
and tingling in the hand.  A MRI scan reflected very minimal 
degenerative change with osteophyte formation.  No definite 
herniated disc was noticed.

An April 2005 VA report of a neurology consultation with the 
veteran noted posterior neck pain and radiation into his left 
shoulder and left arm.  Numbness and decreased sensation was 
noted in four out of the five digits on his left hand.  The 
examiner's impression was cervical spondylosis without 
myelopathy.

An April 2005 VA EMG report shows examination findings 
indicative of bilateral C7-C8 nerve root irritation and 
residual mild bilateral carpal tunnel syndrome.

A May 2005 VA medical record reflects the veteran's 
continuing neck pain and mainly left arm pain.  The 
impression of the examiner was HNP at C6-7 level with 
radiculopathy.

On VA examination in March 2007, the veteran complained of 
cervical pain with radiculopathy in bilateral arms, with the 
left worse than the right, as well as referred occipital 
pain.  He said he experienced cervical pain with or without 
motion.  He also reported flare-ups of symptoms which reduced 
his functional capacity by 100 percent.  The veteran noted 
the following symptoms that he related to his chief 
complaints, including dizziness, visual disturbance, 
numbness, and weakness, especially of the upper extremities 
including the arms and hands, and acute onset of bowel and 
bladder complaints in the form of what he described as 
incontinence once or twice a year.  

The examiner noted that no obvious neuropathy was detected.  
An EMG and nerve conduction study was indicative of bilateral 
C7-C8 nerve root irritation, and residual mild bilateral 
carpal tunnel syndrome.  There was right-sided disc 
protrusion at the C6-7 levels.  There was no muscle 
paralysis.  Impressions of the examiner were cervical spine 
degenerative disc disease with prominent cervical disc 
protrusion and no paralysis.  

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating higher than 20 
percent for the neurological manifestations of the veteran's 
cervical .  In this regard, although there was evidence of 
radiculopathy, and the August 2004 VA examiner could 
reproduce tingling and numbness into the little and index 
fingers of the left hand, the March 2007 VA examiner detected 
no obvious signs of neuropathy or paralysis.  Further, other 
medical evidence shows treatment for chronic neck pain, 
cervical spondylosis without myelopathy, and weakness of the 
hands and arms, but does not provide sufficient evidence to 
allow for a higher neurological rating under DC 8612.  Board 
also finds that, since September 26, 2003, no higher rating 
is assignable under the criteria for rating disease of the 
peripheral nerves, pursuant to 38 C.F.R. § 4.124a.

Accordingly, for the period from September 26, 2003 to 
February 28, 2007, combining the 20 percent rating for 
orthopedic disability with the 20 percent rating for 
neurological impairment yields a 40 percent rating for the 
veteran's DDD of the cervical spine with radiculopathy, 
pursuant to 38 C.F.R. § 4.25.  Moreover, while, since March 
1, 2007, the Board finds that a 30 percent rating for 
orthopedic disability is warranted, combining that rating 
with the 20 percent rating for neurological impairment also 
yields a 40 percent rating for the disability, pursuant to 38 
C.F.R. § 4.25.

E.  All Periods

The Board points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the DCs predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)), to include IVDS (see VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998)).  In this appeal, however, as indicated above 
and below, consideration of these factors does not result in 
assignment of any higher rating during any period in 
question.  

Regarding the noncompensable rating assigned for the period 
from February 18, 1997 to September 12, 1997, the Board notes 
that although, during his RO hearing, the veteran claimed a 
general aching pain in his cervical spine, on examination his 
range of motion was normal, and there is otherwise no 
evidence of any functional loss due to pain.  As such, there 
is no basis for assignment of a compensable rating under 
former DC 5290.  

Regarding the 10 percent rating assigned for the period from 
September 13, 1997 to June 8, 2002, the Board notes that 
although the veteran was limited in range of motion of the 
cervical spine by pain, on examination his range of motion 
was not so limited as to be considered moderate, which is 
required for a 20 percent rating under former DC 5290, and 
there is otherwise no evidence of any additional functional 
loss due to pain. 

Regarding the 20 percent rating assigned for the period from 
June 9, 2002 to September 22, 2002, the Board notes that 
although the veteran was limited in range of motion of the 
cervical spine by pain, his range of motion was not so 
limited as to be considered severe, which is required for a 
higher rating under former DC 5290.  In this regard, the 
Board notes that the pertinent medical evidence does not show 
severe strain or marked limitation of forward bending of the 
cervical spine.

Regarding the 40 percent rating assigned for the period from 
September 23, 2002 to February 28, 2007, the Board notes that 
although the veteran was limited in range of motion of the 
cervical spine by pain, his range of motion was not so 
limited as to be considered severe, there was no marked 
limitation on forward bending; and his pain is not otherwise 
shown to result in disability comparable to forward flexion 
of the cervical spine of 15 degrees or less.  As such, no 
higher is assignable under former  DCs 5290, 5293 or 5295 (as 
in effect from September 23, 2002) or the General Rating 
Formula (as in effect since September 26, 2003).  The Board 
also points out that, with respect to the criteria under the 
General Rating Formula, the criteria are to be applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  See 38 C.F.R. 
§ 4.71a.

Further, since March 1, 2007, the Board notes the 30 percent 
rating determined to be warranted for orthopedic 
manifestations contemplates functional loss due to pain, as 
reflected by his decreased range of motion shown on March 
2007 VA examination; however, that rating for orthopedic 
manifestations combined with his separate neurological rating 
of 20 percent still results in a 40 percent rating.  See 
38 C.F.R. § 4.25.  There simply is no medical evidence to 
support a finding that the veteran's pain is so disabling as 
to effectively result in ankylosis, which is required for the 
next higher rating under the General Rating Formula.   

There also is no showing that, during any period under 
consideration, the veteran's cervical spine disability has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an extras-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as cited in 
the July 1997 rating decision and July 1998 SOC).  Evidence 
in the claims file indicates that the veteran has been on 
Social Security disability since June 2002 for severe 
impairment due to lumbosacral strain with residuals of a 
motor vehicle accident and chronic pain syndrome.  The Board 
notes, however, that the staged ratings assigned for his 
cervical spine disability reflect recognition that his 
industrial capacity is impaired to a significant degree.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the injury.  38 C.F.R. § 4.1 (2007); Van Hoose, 4 Vet. App. 
at 363).

Here, however, the Board finds that the veteran's cervical 
spine disability has not objectively been shown to markedly 
interfere with his employment (i.e., beyond that contemplated 
in any assigned rating during any period in question), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of objective evidence of any of 
the factors outlined above, the Board finds that the criteria 
for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in considering the rating at each stage, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating during any period 
under consideration, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial compensable rating for cervical spine strain, from 
February 18, 1997 to September 12, 1997, is denied.

A rating in excess of 10 percent for cervical spine strain, 
from September 13, 1997 to June 8, 2002, is denied.

A rating in excess of 20 percent for cervical spine strain 
with HNP and spinal stenosis, from June 9, 2002 to September 
22, 2002, is denied.

A rating in excess of 40 percent for DDD of the cervical 
spine with radiculopathy, from September 23, 2002, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


